Case 1:18-cv-00681-RJL Document 128-5 Filed 01/22/20 Page 1 of 2




                 EXHIBIT 4
1/22/2020              Case 1:18-cv-00681-RJL Gmail - Rich v. Butowsky
                                              Document         128-5 -- Defendants' Motions
                                                                        Filed 01/22/20      Page 2 of 2


                                                                                        Eden Quainton <equainton@gmail.com>



  Rich v. Butowsky -- Defendants' Motions
  Eden Quainton <equainton@gmail.com>                                                       Wed, Jan 8, 2020 at 4:32 PM
  To: Joshua Riley <jriley@bsfllp.com>
  Cc: Michael Gottlieb <mgottlieb@willkie.com>, Meryl Governski <mgovernski@bsfllp.com>, Sam Hall <shall@willkie.com>

    Josh,

    In addition, you agreed to look at Mr. Couch's deposition with respect to RFA 67 to Couch. The deposition transcript is
    clear that Mr. Couch believed/never doubted Mr. Butowsky's information, but questioned his motives. It is not good faith
    to stand on a request for an admission when you have sworn testimony that flatly contradicts the request.

    As I mentioned, the background to the Second Requests for Amissions was that I had objected to the phrasing of certain
    of the requests in the First Requests. I believe you did make a good faith effort to address my concerns and many of the
    responses can be admitted.

    I am attaching Mr. Couch's responses. Mr. Butowsky's are done as well, but as I mentioned, he is in the hospital, and I
    have not been able to reach him.

    Sincerely,


    [Quoted text hidden]


            Couch Responses to Second Requests for Admissions.pdf
            156K




https://mail.google.com/mail/u/0?ik=f3a794caf6&view=pt&search=all&permmsgid=msg-a%3Ar-1306094439704351762&simpl=msg-a%3Ar-13060944…   1/1
